LATTIMORE, J.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, two years in the penitentiary.
The record is here without any bills of exception. The statement of facts shows that there was found in appellant’s yard a barrel of home-brew, which was shown by the testimony to be intoxicating liquor. Appellant claimed that Same had been brought to his place by another. The evidence is sufficient to justify the conclusion of guilt.
No error appearing, the judgment will be affirmed.